6l^A/0.-f
         FILED IN                                                                               PD-0793-15
COURT OF CRIMINAL APPEALS                                                      COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                             Transmitted 12/18/2015 4:08:46 PM
     December 18, 2015
                                                           ^/•ruFte           Accepted 12/19/2015 11:36:13 AM

   ABELACOSTA, CLERK                        PD 0793-15
                                                              "j^p^y                            ABEL ACOSTA
                                                                                                      CLERK


                            IN THE COURT OF CRIMINAL APPEALS




                                  MITCHELL DEAN COCHRAN


                                                 VS.


                                     THE STATE OF TEXAS



                         MOTION FOR EXTENSION OF TIME TO FILE
                                   MOTION FOR REHEARING




           TO THE HONORABLE JUDGES OF SAID COURT:


                                                  I.


                  COMES NOW, Appellant in the above styled case, and makes and

           files this his request for an extension of time to file his motion to extend time

           to file a motion for rehearing and would show unto the Court the following:


           COURT BELOW:                                          Tenth Court of Appeals

           CAUSE NUMBER BELOW:                                   NO. 10-14-00013-CR




           DATE FOR PETITION OF
           DISCRETIONARY REVIEW REFUSED:                          12-9-15




           PRESENT DEADLINE FOR
           FILING APPELLANTS' PDR:                               12-25-15



           Mitchel Dean Cochran
DAYS REQUESTED BY THIS
EXTENSION:                                         20 days from the date
                                                   motion is due (1-14-16)

DATE TO WHICH EXTENSION
IS REQUESTED:                                        1-13-16

NUMBER OF EXTENSIONS
PREVIOUSLY GRANTED:                                None


                                     I.

      The Appellee's request is based upon the following reasonable
explanation of the need for additional time, within the personal knowledge
of Charles W. McDonald, the attorney signing this motion, T.R.A.P. 10.5(b),
namely:
                                     II.

      Due to the upcoming holidays, Counsel is scheduled to be out of the
office until January 4, 2016 and requests an extension to January 14, 2016.


                                     III.

      WHEREFORE, this Attorney for the Appellant prays that the Court
grant this motion and extend the time and deadline for the filing of
Appellant's motion for rehearing, or the Court grant such additional time as
is just and proper.
                                      Respectfully submitted,


                                      /s/Charles W. McDonald
                                       Charles W. McDonald
                                      ATTORNEY AT LAW
                                       2024 Austin Avenue
                                       Waco, Texas        76701
                                      (254) 752-9901
                                      FAX: (254) 754-1466
                                       SBOTNO. 13538800


Mitchel Dean Cochran
                       CERTIFICATE OF SERVICE


The undersigned hereby certifies that a true and correct copy of this
brief was served electronically on December 18, 2015 to: (1) counsel
for the State, Sterling Harmon, sterkng.harmon@co.mclennan.tx.us;
and (2) the State Prosecuting Attorney, lisa.mcminn@SPA.texas.gov.

                                  IslCharles W. McDonald
                                    Charles W. McDonald




Mitchel Dean Cochran